DAVIDSON, Judge.
The conviction is .for murder without malice; the punishment, three years in the State penitentiary.
This court is without jurisdiction to entertain this appeal, because the appeal bond which was given after adjournment of trial court was approved only by the Sheriff of Cochran County. It was not approved by the trial judge. Such a bond is fatally defective. Pleasant v. State, 128 S. W. (2d) 813, 137 Tex. Cr. R. 154; Shaver v. State, 120 S. W. (2d) 1051, 135 Tex. Cr. R. 444; Lamb v. State, 108 S. W. (2d) 1112, 133 Tex. Cr. R. 97; Art. 818, Vernon’s Annotated Code of Criminal Procedure, and authorities collated under Note 1 thereof.
It follows that the opinion heretofore rendered in this cause should be and is withdrawn and the appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.